                                                              Exhibit A
                                                          Page
Case 3:20-cv-00173-JMK Document 1-1 Filed 07/20/20 Page 1 of 30 1 of 30
                                                              Exhibit A
                                                          Page
Case 3:20-cv-00173-JMK Document 1-1 Filed 07/20/20 Page 2 of 30 2 of 30
                                                              Exhibit A
                                                          Page
Case 3:20-cv-00173-JMK Document 1-1 Filed 07/20/20 Page 3 of 30 3 of 30
                                                              Exhibit A
                                                          Page
Case 3:20-cv-00173-JMK Document 1-1 Filed 07/20/20 Page 4 of 30 4 of 30
                                                              Exhibit A
                                                          Page
Case 3:20-cv-00173-JMK Document 1-1 Filed 07/20/20 Page 5 of 30 5 of 30
                                                              Exhibit A
                                                          Page
Case 3:20-cv-00173-JMK Document 1-1 Filed 07/20/20 Page 6 of 30 6 of 30
                                                              Exhibit A
                                                          Page
Case 3:20-cv-00173-JMK Document 1-1 Filed 07/20/20 Page 7 of 30 7 of 30
                                                              Exhibit A
                                                          Page
Case 3:20-cv-00173-JMK Document 1-1 Filed 07/20/20 Page 8 of 30 8 of 30
                                                              Exhibit A
                                                          Page
Case 3:20-cv-00173-JMK Document 1-1 Filed 07/20/20 Page 9 of 30 9 of 30
                                                              Exhibit A
Case 3:20-cv-00173-JMK Document 1-1 Filed 07/20/20 Page 10Page
                                                           of 3010 of 30
                                                              Exhibit A
Case 3:20-cv-00173-JMK Document 1-1 Filed 07/20/20 Page 11Page
                                                           of 3011 of 30
                                                              Exhibit A
Case 3:20-cv-00173-JMK Document 1-1 Filed 07/20/20 Page 12Page
                                                           of 3012 of 30
                                                              Exhibit A
Case 3:20-cv-00173-JMK Document 1-1 Filed 07/20/20 Page 13Page
                                                           of 3013 of 30
                                                              Exhibit A
Case 3:20-cv-00173-JMK Document 1-1 Filed 07/20/20 Page 14Page
                                                           of 3014 of 30
                                                              Exhibit A
Case 3:20-cv-00173-JMK Document 1-1 Filed 07/20/20 Page 15Page
                                                           of 3015 of 30
                                                              Exhibit A
Case 3:20-cv-00173-JMK Document 1-1 Filed 07/20/20 Page 16Page
                                                           of 3016 of 30
                                                              Exhibit A
Case 3:20-cv-00173-JMK Document 1-1 Filed 07/20/20 Page 17Page
                                                           of 3017 of 30
                                                              Exhibit A
Case 3:20-cv-00173-JMK Document 1-1 Filed 07/20/20 Page 18Page
                                                           of 3018 of 30
                                                              Exhibit A
Case 3:20-cv-00173-JMK Document 1-1 Filed 07/20/20 Page 19Page
                                                           of 3019 of 30
                                                              Exhibit A
Case 3:20-cv-00173-JMK Document 1-1 Filed 07/20/20 Page 20Page
                                                           of 3020 of 30
                                                              Exhibit A
Case 3:20-cv-00173-JMK Document 1-1 Filed 07/20/20 Page 21Page
                                                           of 3021 of 30
                                                              Exhibit A
Case 3:20-cv-00173-JMK Document 1-1 Filed 07/20/20 Page 22Page
                                                           of 3022 of 30
                                                              Exhibit A
Case 3:20-cv-00173-JMK Document 1-1 Filed 07/20/20 Page 23Page
                                                           of 3023 of 30
                                                              Exhibit A
Case 3:20-cv-00173-JMK Document 1-1 Filed 07/20/20 Page 24Page
                                                           of 3024 of 30
                                                              Exhibit A
Case 3:20-cv-00173-JMK Document 1-1 Filed 07/20/20 Page 25Page
                                                           of 3025 of 30
                                                              Exhibit A
Case 3:20-cv-00173-JMK Document 1-1 Filed 07/20/20 Page 26Page
                                                           of 3026 of 30
                                                              Exhibit A
Case 3:20-cv-00173-JMK Document 1-1 Filed 07/20/20 Page 27Page
                                                           of 3027 of 30
                                                              Exhibit A
Case 3:20-cv-00173-JMK Document 1-1 Filed 07/20/20 Page 28Page
                                                           of 3028 of 30
                                                              Exhibit A
Case 3:20-cv-00173-JMK Document 1-1 Filed 07/20/20 Page 29Page
                                                           of 3029 of 30
                                                              Exhibit A
Case 3:20-cv-00173-JMK Document 1-1 Filed 07/20/20 Page 30Page
                                                           of 3030 of 30
